CLD-082                                           NOT PRECEDENTIAL
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-2189
                                       ___________

                             WALIYYDDIN ABDULLAH,
                                            Appellant

                                             v.

     SMALL BUSINESS BANKING DEPARTMENT OF BANK OF AMERICA;
      SMALL BUSINESS BANKING DEPARTMENT WELLS FARGO BANK
                ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                             (D.C. Civil No. 2-15-cv-01196)
                       District Judge: Honorable J. Curtis Joyner
                      ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  December 17, 2015
              Before: FISHER, JORDAN and VANASKIE, Circuit Judges

                            (Opinion filed: January 13, 2016)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       Pro se appellant Waliyyuddin Abdullah appeals the District Court’s order

dismissing his complaint. We have jurisdiction under 28 U.S.C. § 1291 and exercise


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
lenary review over the District Court’s order. See Fleisher v. Standard Ins. Co., 679 F.3d

116, 120 (3d Cir. 2012). For the reasons set forth below, we will summarily affirm the

District Court’s judgment. See 3d Cir. L.A.R. 27.4; 3d Cir. I.O.P. 10.6.

       In February 2015, Abdullah filed a complaint in the Philadelphia County Court of

Common Pleas, which Wells Fargo and Bank of America (“the defendants”) removed to

the District Court. In the complaint, Abdullah alleged that the defendants violated his

rights under the Pennsylvania Human Relations Act when they refused to grant him a

small-business loan.

       This was Abdullah’s fourth complaint concerning the defendants’ refusal to extend

a loan to him. He filed the first complaint in January 2013; the District Court dismissed

that complaint due to its failure to state a claim. See E.D. Pa. Civ. A. No. 13-cv-0305.

Abdullah appealed, and we summarily affirmed the District Court’s judgment. See

Abdullah v. Small Bus. Banking Dep’t of Bank of Am., 532 F. App’x 89 (3d Cir. 2013)

(non-precedential). Abdullah filed two more complaints in the District Court, which

outlined his continuing unavailing efforts to obtain a loan. See E.D. Pa. Civ. A. Nos. 14-

cv-5394 & 14-cv-5931. The District Court dismissed both complaints for failure to state

a claim. Abdullah appealed the judgment in only the latter case, but the Clerk ultimately

dismissed the appeal because Abdullah failed to pay the filing fee.

       After the defendants removed the complaint at issue here to the District Court,

Abdullah filed a motion to remand the matter to state court. He claimed that the removal


                                             2
had been untimely and that he did not assert a federal claim. The defendants opposed

Abdullah’s remand motion and also filed a motion to dismiss under Fed. R. Civ. P.

12(b)(6). Abdullah did not respond to the defendants’ motion to dismiss, and the District

Court granted the motion to dismiss pursuant to E.D. Pa. Local Rule 7.1(c), which states

that “[i]n the absence of timely response, [a] motion may be granted as uncontested.”

Abdullah filed a timely notice of appeal to this Court.

       We will affirm the District Court’s judgment. The District Court here dismissed

Abdullah’s complaint due to his failure to comply with a local rule requiring parties to

file briefs registering their opposition to any motion. We have previously concluded that,

as a general matter, a complaint should not be “dismissed solely on the basis of the local

rule without any analysis of whether the complaint failed to state a claim upon which

relief can be granted, as provided in Fed. R. Civ. P. 12(b)(6).” Stackhouse v.

Mazurkiewicz, 951 F.2d 29, 30 (3d Cir. 1991).

       Even if the District Court erred in dismissing the complaint on this basis, however,

we may affirm on any ground apparent in the record. See id., see also Hughes v. Long,

242 F.3d 121, 122 n.1 (3d Cir. 2001). Here, as the defendants argued in their motion to

dismiss, Abdullah’s complaint is plainly barred by principles of claim preclusion. The

doctrine of claim preclusion bars a suit where there has been “(1) a final judgment on the

merits in a prior suit involving (2) the same parties or their privies and (3) a subsequent

suit based on the same cause of action.” Lubrizol Corp. v. Exxon Corp., 929 F.2d 960,

963 (3d Cir. 1991). Those factors are satisfied here, where the District Court has
                                              3
previously dismissed the same allegations against the same defendants for failure to state

a claim. See Federated Dep’t Stores, Inc. v. Moitie, 452 U.S. 394, 399 n.3 (1981);

Cieszkowska v. Gray Line N.Y., 295 F.3d 204, 205-06 (2d Cir. 2002) (per curiam).

While Abdullah now asserts a new legal theory, he could have presented that theory in a

previous complaint, and the claim is therefore barred. See Churchill v. Star Enters., 183

F.3d 184, 195 (3d Cir. 1999).1

       Accordingly, we will summarily affirm the District Court’s judgment.




1
  The District Court did not rule on Abdullah’s motion to remand the matter to state
court. Because “the district court must be certain that federal subject-matter jurisdiction
is proper before entertaining a defendant’s motion under Federal Civil Rule 12 to dismiss
the plaintiff’s complaint for failure to state a claim upon which relief can be granted,”
14C Charles Alan Wright et al., Federal Practice and Procedure § 3739 (4th ed. 2015),
district courts should usually turn first to a motion to remand, see generally Univ. of S.
Ala. v. Am. Tobacco Co., 168 F.3d 405, 411 (11th Cir. 1999). In this case, however, the
District Court unquestionably possessed diversity jurisdiction, because the action was
between citizens of different states and the amount in controversy exceeded $75,000. See
28 U.S.C. § 1332; Wachovia Bank v. Schmidt, 546 U.S. 303, 307 (2006) (discussing
diversity rules for national banks). Abdullah argued that he presented only a state claim,
but the District Court’s jurisdiction was premised on the diversity of the parties, not the
presence of a federal question. Moreover, while Abdullah claimed that the defendants
did not remove the case before the expiration of the 30-day deadline imposed by 28
U.S.C. § 1446(b), that requirement is procedural, not jurisdictional, see Farina v. Nokia
Inc., 625 F.3d 97, 114 (3d Cir. 2010), and, in any case, it appears that the defendants did
remove the case within 30 days of being served with the complaint, see Murphy Bros. v.
Michetti Pipe Stringing, Inc., 526 U.S. 344, 347-48 (1999).
                                            4